Name: Commission Regulation (EEC) No 304/85 of 4 February 1985 on applications for aid from the European Agricultural Guidance and Guarantee Fund, Guidance Section, for projects concerning integrated development in the less-favoured areas of Belgium
 Type: Regulation
 Subject Matter: economic policy;  regions and regional policy; NA;  documentation
 Date Published: nan

 11 . 2 . 85 Otficial Journal of the European Communities No L 39 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 304 / 85 of 4 February 1985 on applications for aid from the European Agricultural Guidance and Guarantee Fund , Guidance Section, for projects concerning integrated development in the less-favoured areas of Belgium THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas the EAGGF Committee has been consulted on the financial aspects of these measures , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1941 / 81 of 30 June 1981 on an integrated development programme for the less-favoured areas of Belgium (*), and in particular Article 7 ( 5 ) thereof, Whereas applications for aid submitted in connection with the integrated development programme for the less-favoured areas of Belgium should contain all the information needed for an examination of the projects in the light of the criteria set out in Regulation (EEC ) No 1941 / 81 ; Whereas the information should be presented in standardized form to facilitate rapid examination and a comparison of applications ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Structures ; HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for aid from the EAGGF, Guidance Section , for projects concerning integrated development in the less-favoured areas of Belgium shall contain the information and documents specified in the Annexes . 2 . Applications shall be submitted duly completed in accordance with the Annexes , in duplicate and with a further copy of Annex A. 3 . Applications not meeting the requirements set out in paragraphs 1 and 2 shall not be considered . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 February 1985 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 197 , 20 . 7 . 1981 , p. 13 . No L 39 / 2 Official Journal of the European Communities 11 . 2 . 85 ANNEX A PART 1 11 . 2 . 85 Official Journal of the European Communities No L 39 / 3 No L 39 / 4 Official Journal of the European Communities 11 . 2 . 85 11 . 2 . 85 Official Journal of the European Communities No L 39 / 5 No L 39 / 6 Official Journal of the European Communities 11 . 2 . 85 PART 2 Information provided by the Member State 11 . 2 . 85 Official Journal of the European Communities No L 39 / 7 No L 39 / 8 Official Journal of the European Communities 11 . 2 . 85 11 . 2 . 85 Official Journal of the European Communities No L 39 / 9 ANNEX B 1 . Short description of the project (maximum one page) 2 . Applicant ( 1): 2.1 . Object of the applicant's main activities 2.2 . Links between the applicant, beneficiary and the project 2.3 . Attach :  copy of memorandum and articles of association ,  extract from the trade register where appropriate 3 . Beneficiary (Article 12 ( 1 ) ( 2 ): 3.1 . Object and scope of beneficiary's main activities 3.2 . Geographical area covered by these activities 3.3 . Economic situation (attach a copy of the balance sheet where appropriate) 3.4. Attach :  copy of memorandum and articles of association,  extract ,from the trade register where appropriate 4 . Description of the existing situation : 4.1 . Location of the area covered by the project 4.2. Description of the needs which the project must meet 4.3 . Description of existing plant in the area covered by the project 5 . Measure proposed : 5.1 . General description of planned plant or measures (including for example length and width of roads foreseen , etc .) 5.2 . Detailed technical description of the proposed work or measures (plans to be attached ) 5.3 . Geographical location of the work of measures ( for roads , maps are to be attached) 5.4 . Overall estimates of total cost of work or measures (describe the basis of the calculations and the data of estimate ) 6 . Proposed financing: 6.1 . Complete form B 1 6.2. Desired stages of payment of aid ( J) To be completed only if the applicant is not also the beneficiary. (2) To be completed for each beneficiary. The Articles referred to in this Annex are those of Regulation (EEC) No 1941 / 81 . No L 39 / 10 Official Journal of the European Communities 11 . 2 . 85 7 . Way in which the following conditions are fulfilled 0 ): 7.1 . Inclusion in the integrated development programme 7.2 . Information concerning the situation and intent of implementation of non-agricultural measures planned within the integrated development programme Date and signature B 1  FINANCIAL PLAN FOR THE PROJECT 1 . Date / 1.1 . Beneficiary's contribution of which : 1.1.1 . Own funds 1.1.2. Loans ( 2) 1.1.3 . Payments in kind and work on own account 1.2 . Member State's contribution as capital grant 1.3 . Other contributions 1.4 . Aid requested from EAGGF 1.5 . Total financial plan = total investments ( 3) ( x) This information can also be supplied by the Member State. (2) Please indicate source, amount, interest rate, duration and repayment terms of each loan below. Also indicate rate and duration of interest subsidies, if any, and the subsidizing body. Confirmations must be included in each case . (3) This financial plan must cover all the investments in respect of which aid has been applied for. Line 1.5 corresponds to the amount indicated in 4.4 of Annex A. 11 . 2 . 85 OfficiaJ Journal of the European Communities No L 39 / 11 EXPLANATORY NOTES AND INSTRUCTIONS FOR COMPLETION OF APPLICATIONS Preliminary remarks Regulation (EEC) No 304 / 85 is designed to provide as precisely as possible information which the Commission needs in order to decide on the applications for subsidy according to the conditions and criteria of Regulation (EEC) No 1941 / 81 . In view of the very wide variety of situations , this method cannot provide for each individual case or particularity . There will , therefore , be cases where certain information is not available or is available but does not fully explain a particular situation or an individual case . In these cases, the reasons why it is impossible to answer certain questions should be given on a separate sheet. The applicant may also attach supplementary explanations to each reply, if he believes that this is necessary to explain the circumstances of his situation and/or application. ANNEX A General instructions ( a) The applicant should complete from line 2 to line 4.6.2 only. Do not fill in the right hand column of each page. (b) The number of characters relating to one item of information (including intermediate spaces ) should not exceed the number of spaces provided for on the form . Abbreviations may be used (e.g. COOP, Ltd . . .). One character only should be written in each space. (c) Except for amounts , information entered on the line provided should begin with the first space on the left. (d) Amounts :  amounts should be entered in national currency without decimal points ,  the triangles are used to separate milliards, millions and thousands,  amounts should be entered beginning with the last space on the right. Example : Bfrs 10 000 A . 10 A000/ Explanatory notes to the various headings (*) PART 1 2 . Applicant To be filled in only if the applicant is not a beneficiary. 3 . Beneficiary If there .are several beneficiaries the information for heading 3 is to be given for each on a separate sheet. If there are more than four beneficiaries , indicate a representative and also provide for him the same information. 3.1 . Circle the correct reply. 3.7. For example : commune, limited company, cooperative. 3.8 . These are project numbers which were assigned by the Fund staff. If there are more than four applications mention them afterwards at the bottom of the page. (*) Paragraph numbers correspond to the headings on the form. Articles referred to in this Annex are those of Regulation (EEC) No 1941 / 81 . No L 39 / 12 Official Journal of the European Communities 11 . 2 . 85 4 . General description of the project 4.1 . Each project will necessarily fall into one or several of the following four categories :  identification and analysis of problems at farm level ,  implementation of solutions ,  development of experimental centres ,  improvement of the agricultural infrastructure . Where the project combines several categories , mention every category . 4.2 . Enter the month and year . Example: /0Z4A8 / 3 / Circle the correct reply for the confirmation . Projects on which work was started before the receipt of the application by the Commission do not qualify for aid . 4.6 . Origin : State , region . Nature : capital subsidy , subsidized loan , interest subsidy , etc . Amount : only to be completed for capital grants . If there are more than two aids , attach an additional page . The grant of aid must be confirmed by the competent authorities before the application is forwarded to the Commission . PART 2 Data provided by the Member State 4 . If there is more than one agency , provide the information for headings 4 for each agency .